Case: 12-20521   Document: 00512277995   Page: 1   Date Filed: 06/18/2013




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                 Fifth Circuit

                                                                 FILED
                                                                June 18, 2013
                               No. 12-20521
                            Conference Calendar                 Lyle W. Cayce
                                                                     Clerk

UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee

v.

JOSE BENITO ALVAREZ, also known as Benito Alvarez, also known as Benito
Iraheta-Alvarez, also known as Benito Iraheta Alvarez,

                                         Defendant-Appellant

Cons. w/ No. 12-40819

UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee

v.

BENITO IRAHETA-ALVAREZ,

                                         Defendant-Appellant


                Appeals from the United States District Court
                     for the Southern District of Texas
                          USDC No. 4:09-CR-398-1
                          USDC No. 1:12-CR-289-1
     Case: 12-20521       Document: 00512277995         Page: 2     Date Filed: 06/18/2013

                                      No. 12-20521
                                    c/w No. 12-40819

Before JONES, OWEN, and GRAVES, Circuit Judges.
PER CURIAM:*
       The Federal Public Defender appointed to represent Jose Benito Iraheta-
Alvarez has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
229 (5th Cir. 2011). Iraheta-Alvarez has filed a response. We have reviewed
counsel’s brief and the relevant portions of the record reflected therein, as well
as Iraheta-Alvarez’s response. We concur with counsel’s assessment that the
appeals present no nonfrivolous issue for appellate review.                    Accordingly,
counsel’s motion for leave to withdraw is GRANTED, counsel is excused from
further responsibilities herein, and the APPEALS ARE DISMISSED. See 5TH
CIR. R. 42.2.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.

                                              2